FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 ARMANDO NIEVES MARTINEZ;                          No. 19-16953
 AMELIA PESQUEIRA ORTEGA, on
 their behalf and on behalf of R.N.P.;               D.C. No.
 ARMANDO NIEVES PESQUEIRA,                        4:13-cv-00955-
                  Plaintiffs-Appellants,             CKJ-LAB

                      v.
                                                       ORDER
 UNITED STATES OF AMERICA,
               Defendant-Appellee.

                     Filed December 3, 2021

 Before: William A. Fletcher and Sandra S. Ikuta, Circuit
     Judges, and Karen E. Schreier,* District Judge.

                                Order




    *
      The Honorable Karen E. Schreier, United States District Judge for
the District of South Dakota, sitting by designation.
2          NIEVES MARTINEZ V. UNITED STATES

                          ORDER

    Judge Ikuta and Judge Schreier have voted to deny
appellants’ petition for panel rehearing. Judge Fletcher voted
to grant the petition for rehearing. Judge Ikuta voted to deny
the petition for rehearing en banc and Judge Schreier so
recommended. Judge Fletcher voted to grant the petition for
rehearing en banc.

    The full court has been advised of the petition for
rehearing en banc. A judge requested a vote on whether to
rehear the matter en banc. The matter failed to receive a
majority of votes of the nonrecused active judges in favor of
en banc consideration. Fed. R. App. P. 35. The petition for
rehearing and the petition for rehearing en banc (Dkt. 47) are
DENIED.